Filed 6/9/22 P. v. Ayala CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081454
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF266152)
                    v.

 JOSE AYALA,                                                                              OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Tulare County. Kathryn T.
Montejano, Judge.
         Rachel Varnell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Lance E. Winters, Chief
Assistant Attorney General, Michael P. Farrell, Assistant Attorney General, Eric L.
Christoffersen and Brook A. Bennigson, Deputy Attorneys General, for Plaintiff and
Respondent.
                                                        -ooOoo-
       The charges in this case arose from multiple sexual offenses allegedly committed
by defendant Jose Ayala between 2010 and 2012 against a victim under the age of
14 years.1 This appeal follows defendant’s conviction on one count by plea and
sentencing. As discussed herein, defendant’s appeal is dismissed in part as barred by his
waiver of appellate rights and in part because the postappeal fines and fees order he
challenges was entered in the absence of jurisdiction, rendering it unappealable. As to
the remaining issues, we strike the unauthorized fine of $1,000 imposed under Penal
Code section 294, subdivision (b),2 and we remand the matter for further proceedings in
light of the trial court’s failure to impose the mandatory penalty assessments attached to
the $300 fine under section 290.3, subdivision (a).
                            PROCEDURAL BACKGROUND
       In 2019, defendant was charged with the following five offenses: one count of
committing a lewd or lascivious act against a child under the age of 14 years (count 1),
two counts of kidnapping for the purpose of child molestation (counts 2 and 3), and two
counts of kidnapping by force or fear (counts 4 and 5). (§§ 288, subd. (a), 207,
subds. (a), (b).) As to count 1, the information alleged personal infliction of great bodily
injury (GBI) and kidnap of a victim under the age of 14 years (§§ 12022.7, subd. (a),
667.8, subd. (b)), “substantial sexual conduct with a victim who is under 14 years of age”
(§ 1203.066, subd. (a)(8)), and personal infliction of GBI and bodily harm on a victim
under the age of 14 years within the meaning of the One Strike law (§ 667.61,
subd. (d)(6)–(7)).3 As to counts 1, 2, and 3, the information alleged that defendant


1      We need not summarize the underlying facts, as they are not relevant to the issues raised
on appeal.
2      All further statutory references are to the Penal Code unless otherwise stated.
3      At the preliminary hearing, the prosecution presented evidence that in 2011, the victim
gave birth to a child fathered by defendant. The GBI allegations were based on the victim’s
pregnancy.


                                                2.
suffered one prior serious or violent felony conviction within the meaning of the Three
Strikes law (§§ 667, subds. (b)–(i), 1170.12, subds. (a)–(d)), and alleged a prior serious
felony conviction enhancement and prior prison term enhancement (§§ 667, subd. (a)(1),
667.5, subd. (a)). Finally, as to counts 4 and 5, the information alleged an alternate
penalty provision for kidnap of a victim under the age of 14 years by a nonparent or
guardian. (§ 208, subd. (b).)
       Facing a lengthy indeterminate prison term, in January 2020, defendant pleaded no
contest to count 1 and the GBI, the prior felony conviction, and the prior prison term
enhancements in exchange for a 17-year prison sentence comprised of the middle term of
six years on count 1 and consecutive sentences of three years for the GBI enhancement,
five years for the prior felony conviction enhancement, and three years for the prior
prison term enhancement. When defendant entered his plea, the trial court advised him
he may be required to pay restitution and pay a restitution fine of between $300 and
$10,000. As a term of the plea bargain, defendant waived his right to appeal.
       In July 2020, defendant was sentenced to a total determinate term of 17 years in
prison, in accordance with the plea bargain. In addition, the trial court imposed a
restitution fine of $5,100 under Penal Code section 1202.4, subdivision (b)(1); a parole
revocation restitution fine of $5,100 under Penal Code section 1202.45, subdivision (a),
suspended; a court operations assessment of $40 under Penal Code section 1465.8,
subdivision (a)(1); a court facilities assessment of $30 under Government Code
section 70373, subdivision (a)(1); a sex offense restitution fine of $1,000 under Penal
Code section 294, subdivision (b); and a sex offender fine of $300 under Penal Code
section 290.3, subdivision (a).
       Defendant filed a timely notice of appeal and obtained a certificate of probable
cause from the trial court. (§§ 1237, 1237.5.)
       On appeal, defendant claims imposition of both the prior serious felony conviction
enhancement and the prior prison term enhancement resulted in an unauthorized

                                             3.
sentence, the claim is cognizable notwithstanding his waiver of appellate rights, and the
prior prison term enhancement must be stricken. (People v. Jones (1993) 5 Cal.4th 1142,
1150 [“[W]hen multiple statutory enhancement provisions are available for the same
prior offense, one of which is a section 667 enhancement, the greatest enhancement, but
only that one, will apply.”]; accord, People v. Scully (2021) 11 Cal.5th 542, 612.)
Relying on People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), defendant also
claims that trial counsel’s failure to object to the fines and fees constituted ineffective
assistance of counsel and, in supplemental briefing, he claims the trial court erred when it
denied in part his postappeal request for relief from the fines and fees.
        The People argue that defendant waived his right to appeal imposition of the prior
felony conviction enhancement, the prior prison term enhancement and the restitution
fine. Regarding his Dueñas claim, the People argue defendant fails to show that trial
counsel was ineffective or that he suffered prejudice. They also argue the trial court
lacked jurisdiction to rule on defendant’s postappeal motion for relief from the fines and
fees.
        We directed the parties to file supplemental briefs on the issues of error and,
assuming error, remedy with respect to the trial court’s imposition of a sex offense fine
under section 294, subdivision (b), and its failure to include the penalty assessments
when it imposed a sex offender restitution fine under section 290.3, subdivision (a).
(Gov. Code, § 68081.) The parties agree that the trial court erred as to both issues; the
unauthorized sex offense fine should be stricken; and the matter should be remanded to
the trial court regarding imposition of the penalty assessments attached to the sex
offender fine.
        As set forth below, we conclude that defendant waived his right to appeal
imposition of the five-year prior felony conviction enhancement, three-year prior prison
term enhancement, and restitution fine of $5,100; and we conclude that the trial court
lacked jurisdiction to address defendant’s postappeal motion for relief from fines and

                                              4.
fees. Therefore, defendant’s appeal is dismissed as to those issues. However, the trial
court erred when it imposed a fine under section 294, subdivision (b), which does not
apply to convictions under section 288, and it erred when it failed to impose the penalty
assessments attached to the fine under section 290.3, subdivision (a). We agree with the
parties that remand is the appropriate remedy under the circumstances and, as a result,
need not reach defendant’s remaining claim concerning imposition of $70 in court
assessments.
                                      DISCUSSION
I.     Waiver of Right to Appeal Bars Challenge to Imposition of Prior Felony
       Conviction and Prior Prison Term Enhancements
       A.      Background
       Defendant acknowledges he waived his right to appeal as a term of the plea
bargain but, relying on People v. Sherrick, he takes the position that the waiver does not
bar his challenge to future sentencing errors occurring after his plea. (People v. Sherrick
(1993) 19 Cal.App.4th 657, 659 [general waiver of appellate rights does not include
errors occurring after entry of waiver].) He also argues that we may correct this aspect of
his sentence on review because it was unauthorized, and the court lacked fundamental
jurisdiction to impose the sentence. (People v. Hester (2000) 22 Cal.4th 290, 295
(Hester).)
       We conclude these arguments lack merit. The trial court had jurisdiction over the
subject matter and the parties when it pronounced defendant’s sentence (People v.
Chavez (2018) 4 Cal.5th 771, 780 (Chavez)), and given that the parties bargained for the
specific sentence later imposed, the general rule permitting correction of an unauthorized
sentence on review does not apply (Hester, supra, 22 Cal.4th at p. 295; People v.
Panizzon (1996) 13 Cal.4th 68, 85–86 (Panizzon)).




                                             5.
       B.     Legal Principles
       “[A] defendant [may] waive the right to appeal as part of the [plea] agreement,” as
long as the waiver is “knowing, intelligent, and voluntary.” (Panizzon, supra, 13 Cal.4th
at p. 80, citing People v. Vargas (1993) 13 Cal.App.4th 1653, 1659.) “‘[A] waiver that is
nonspecific, e.g., “I waive my appeal rights” or “I waive my right to appeal any ruling in
this case,”’ is considered a general waiver.” (People v. Becerra (2019) 32 Cal.App.5th
178, 186, quoting Panizzon, supra, at p. 85, fn. 11.) As relied on by defendant in support
of his argument, “‘[a] broad or general waiver of appeal rights ordinarily includes error
occurring before but not after the waiver because the defendant could not knowingly and
intelligently waive the right to appeal any unforeseen or unknown future error.
[Citation.]’” (Becerra, supra, at p. 186, italics omitted, quoting People v. Mumm (2002)
98 Cal.App.4th 812, 815.)
       “‘A negotiated plea agreement is a form of contract, and it is interpreted according
to general contract principles. [Citations.]’ (People v. Shelton (2006) 37 Cal.4th 759,
767 (Shelton).) Likewise, ‘[b]ecause waivers of appellate rights are ordinarily found in
the context of a plea bargain, the scope of the waiver is approached like a question of
contract interpretation—to what did the parties expressly or by reasonable implication
agree? [Citations.]’ (In re Uriah R. (1999) 70 Cal.App.4th 1152, 1157.) [¶] ‘“The
fundamental goal of contractual interpretation is to give effect to the mutual intention of
the parties. [Citation.] If contractual language is clear and explicit, it governs.
[Citation.]” … “The mutual intention to which the courts give effect is determined by
objective manifestations of the parties’ intent, including the words used in the agreement,
as well as extrinsic evidence of such objective matters as the surrounding circumstances
under which the parties negotiated or entered into the contract; the object, nature and
subject matter of the contract; and the subsequent conduct of the parties. [Citations.]”
[Citations.]’ (Shelton, supra, 37 Cal.4th at p. 767.)” (People v. Becerra, supra, 32
Cal.App.5th at pp. 188–189.)

                                              6.
       C.      Analysis
       The trial court imposed the specific sentence the parties bargained for and,
therefore, the error defendant now complains of was not a future error outside of
defendant’s contemplation at the time he waived his appellate rights. (Panizzon, supra,
13 Cal.4th at pp. 85–86.) As explained in Panizzon, “Not only did the plea agreement in
this case specify the sentence to be imposed, but by its very terms the waiver of appellate
rights also specifically extended to any right to appeal such sentence. Thus, what
defendant seeks here is appellate review of an integral element of the negotiated plea
agreement, as opposed to a matter left open or unaddressed by the deal. Since both the
length of the sentence and the right to appeal the sentence are issues that cannot fairly be
characterized as falling outside of defendant’s contemplation and knowledge when the
waiver was made, the reasoning of People v. Sherrick, supra, [19 Cal.App.4th 657] and
People v. Vargas, supra, [13 Cal.App.4th 1653] is inapposite.” (Id. at pp. 85–86; accord,
People v. Buttram (2003) 30 Cal.4th 773, 776–777.) Panizzon is controlling here, and
defendant’s challenge to imposition of the five-year prior serious felony conviction
enhancement and the three-year prior prison term enhancement is not reviewable.4
       Defendant’s argument that we may nevertheless review his sentence because it
was unauthorized and imposed in the absence of fundamental jurisdiction is also
unavailing. Generally, “[a] claim that a sentence is unauthorized may be raised for the
first time on appeal, and is subject to correction whenever the error comes to the attention
of the reviewing court.” (People v. Barnwell (2007) 41 Cal.4th 1038, 1048, fn. 7, citing
People v. Dotson (1997) 16 Cal.4th 547, 554, fn. 6; accord, In re Sheena K. (2007) 40


4        We recognize that section 1016.8, added to the Penal Code effective January 1, 2020,
provides, in relevant part, “A provision of a plea bargain that requires a defendant to generally
waive future benefits of legislative enactments, initiatives, appellate decisions, or other changes
in the law that may retroactively apply after the date of the plea is void as against public policy.”
However, defendant’s challenge is not based on any intervening change in the law. (Id.,
subd. (b).)


                                                 7.
Cal.4th 875, 886–887.) However, as defendant acknowledges, this narrow exception to
the forfeiture doctrine has its own exception: “Where the defendants have pleaded guilty
in return for a specified sentence, appellate courts will not find error even though the trial
court acted in excess of jurisdiction in reaching that figure, so long as the trial court did
not lack fundamental jurisdiction.” (Hester, supra, 22 Cal.4th at p. 295.)
       “Fundamental jurisdiction is, at its core, authority over both the subject matter and
the parties. [Citations.] When a court lacks fundamental jurisdiction, its ruling is void.
A claim based on a lack of fundamental jurisdiction may be raised at any point in a
proceeding, including for the first time on appeal. [Citations.] The ability to lodge
objections against a court’s fundamental jurisdiction late in the proceeding is a
consequence of the fact that such jurisdiction cannot be conferred by acts or omissions of
the parties.” (Chavez, supra, 4 Cal.5th at p. 780; accord, People v. Ford (2015) 61
Cal.4th 282, 286.)
       In contrast, “[e]ven when there is no question that a court’s action is well within
the scope of its fundamental jurisdiction, the court may still exceed constraints placed on
it by statutes, the Constitution, or common law. [Citation.] When a trial court fails to act
within the manner prescribed by such sources of law, it is said to have taken an ordinary
act in excess of jurisdiction. [Citation.] Such ‘ordinary’ jurisdiction, unlike fundamental
jurisdiction, can be conferred by the parties’ decisions—such as a decision not to object
to any perceived deficiency—and so is subject to defenses like estoppel, waiver, and
consent.” (Chavez, supra, 4 Cal.5th at p. 780, fn. omitted; accord, People v. Ford, supra,
61 Cal.4th at pp. 286–287.)
       In this case, the trial court unquestionably had fundamental jurisdiction over the
subject matter and the parties when it sentenced defendant (Chavez, supra, 4 Cal.5th at
p. 780; People v. Ford, supra, 61 Cal.4th at p. 286), and because the parties bargained for
a specific prison sentence of 17 years that included the five-year prior serious felony
conviction enhancement and the three-year prior prison term enhancement, the

                                              8.
unauthorized sentence exception does not apply (Hester, supra, 22 Cal.4th at p. 295).
Defendant waived his right to appeal the prison sentence imposed, which included these
enhancements, and, therefore, his appeal is dismissed as to this claim.
II.    Dueñas Challenge to Fines and Fees
       A.      Right to Appeal Restitution and Parole Revocation Restitution Fines
               Waived
       With respect to his challenge to imposition of fines and fees, defendant advances
the same argument regarding the inapplicability of his waiver of appellate rights. We
reject this argument as it relates to the restitution fines imposed under sections 1202.4,
subdivision (b)(1), and 1202.45, subdivision (a), on the same grounds previously
discussed.
       At the time defendant entered his plea and waived his right to appeal, the trial
court specifically advised him that he may be required to pay a restitution fine between
$300 and $10,000. Defendant responded affirmatively when asked if he understood.
Under these circumstances, we are unpersuaded by defendant’s argument that imposition
of the $5,100 restitution fine, and by necessity, the suspended parole revocation
restitution fine, was a sentencing issue that was outside the scope of his waiver.5
(Panizzon, supra, 13 Cal.4th at pp. 85–86.) Furthermore, the decision in Dueñas, on
which defendant relies, was issued approximately one year before his January 2020 plea
and almost one and one-half years before his July 2020 sentencing. Thus, prior to entry
of his plea and his sentencing, defendant was on notice of the decision. (§ 1016.8.)
Accordingly, we find that defendant waived his right to appeal imposition of the $5,100
restitution fine and the suspended parole revocation restitution fine. His appeal is also
dismissed as to that issue.

5       “‘Under section 1202.45, a trial court has no choice and must impose a parole revocation
fine equal to the restitution fine whenever the “sentence includes a period of parole.”’” (People
v. Preston (2015) 239 Cal.App.4th 415, 425, quoting People v. Smith (2001) 24 Cal.4th 849,
853.)


                                                9.
       B.      Remaining Fines and Fees
               1.      Trial Court’s Postappeal Order
       We next turn to defendant’s appeal of the trial court’s order granting in part and
denying in part his request for relief from the fines and fees. As stated, defendant filed a
timely notice of appeal following his July 2020 sentencing and obtained a certificate of
probable cause. Thereafter, in September 2020, appellate counsel sent a letter to the trial
court requesting relief from the fines and fees. Approximately one week later, the trial
court issued an order finding that defendant forfeited his claim for relief from the
restitution fine because he failed to object and that an ability-to-pay hearing was not
required under People v. Aviles (2019) 39 Cal.App.5th 1055, 1071–1072 and People v.
Son (2020) 49 Cal.App.5th 565, 594–595 (Son). Citing Son, the trial court vacated the
court assessments totaling $70. (Son, supra, at pp. 590–592.)6 The court did not address
the sex offense and sex offender fines totaling $1,300.
       The parties disagree whether the trial court had jurisdiction to consider
defendant’s postappeal request. If the court lacked jurisdiction to act, its order is void




6        As explained in People v. Montes (2021) 59 Cal.App.5th 1107, 1116–1117, “the majority
in Son concluded that remand to allow the parties to make a record on the defendant’s ability to
pay was appropriate, but the panel was otherwise divided. (Son, supra, 49 Cal.App.5th at
p. 598.) Justice Smith declined the People’s invitation to limit challenges to fines and fees to the
Eighth Amendment’s excessive fines clause (Son, at p. 596, fn. 20), but concluded that a
restitution fine, as punishment, survives rational basis review and may be imposed on an indigent
litigant without regard to ability to pay (id. at p. 595). With respect to nonpunitive court
facilities and court operations assessments, Justice Smith concluded that whether considered
under the due process or equal protection clause, the imposition of the assessments on indigent
defendants does not survive strict scrutiny and violates the Constitution. (Son, at pp. 589–590.)
Justice Snauffer concurred in the disposition, but did not join in or express a view on whether
restitution fines are always punitive and therefore not subject to an ability-to-pay challenge. (Id.
at pp. 598–599 (conc. opn. of Snauffer, J.).) Justice Franson, who concurred in part and
dissented in part, distinguished Dueñas on its facts but concluded that even if a constitutional
error is presumed, remand is unnecessary because the error is harmless beyond a reasonable
doubt. (Id. at p. 599 (conc. & dis. opn. of Franson, J.).)” (Fn. omitted.)


                                                10.
and is not appealable. (People v. King (2022) 77 Cal.App.5th 629, 634–635 (King);
People v. Torres (2020) 44 Cal.App.5th 1081, 1084 (Torres).)7
       Neither defendant’s letter nor the trial court’s order identified the source of the
trial court’s postappeal jurisdiction but, on review, both parties rely on section 1237.2,
which provides:

               “An appeal may not be taken by the defendant from a judgment of
       conviction on the ground of an error in the imposition or calculation of
       fines, penalty assessments, surcharges, fees, or costs unless the defendant
       first presents the claim in the trial court at the time of sentencing, or if the
       error is not discovered until after sentencing, the defendant first makes a
       motion for correction in the trial court, which may be made informally in
       writing. The trial court retains jurisdiction after a notice of appeal has been
       filed to correct any error in the imposition or calculation of fines, penalty
       assessments, surcharges, fees, or costs upon the defendant’s request for
       correction. This section only applies in cases where the erroneous
       imposition or calculation of fines, penalty assessments, surcharges, fees, or
       costs are the sole issue on appeal.” (Italics added.)
       The People argue that section 1237.2 grants the trial court jurisdiction to act only
if the sole issue raised on appeal is a challenge to fines or fees, and here, defendant’s
appeal was not limited to a fines and fees issue. Relying on Torres, defendant contends
that the People’s position “is nonsensical” and contrary to legislative intent. (Torres,
supra, 44 Cal.App.5th at p. 1088.)
       “The general rule is that ‘once a judgment is rendered and execution of the
sentence has begun, the trial court does not have jurisdiction to vacate or modify the

7       In Torres, which addressed jurisdiction under section 1237.2, the Court of Appeal stated,
“Unauthorized sentences and ‘“‘obvious legal errors at sentencing that are correctable without
referring to factual findings in the record or remanding for further findings’”’ are correctable at
any time.” (Torres, supra, 44 Cal.App.5th at p. 1085.) In In re G.C. (2020) 8 Cal.5th 1119,
which was issued a few weeks after the decision in Torres, the California Supreme Court agreed
with the underlying appellate decision that the unauthorized sentence “‘rule is an exception to the
waiver doctrine [citation], not to the jurisdictional requirement of a timely notice of appeal’”
(G.C., supra, at p. 1129), and to invoke the rule, “the court must have jurisdiction over the
judgement” (id. at p. 1130). The Court of Appeal in King noted that the statement in Torres was
both dictum and subsequently contradicted by G.C. (King, supra, 77 Cal.App.5th at p. 638.)


                                               11.
sentence.’ [Citations.] And, ‘[i]f the trial court does not have jurisdiction to rule on a
motion to vacate or modify a sentence, an order denying such a motion is nonappealable,
and any appeal from such an order must be dismissed.’” (King, supra, 77 Cal.App.5th at
p. 634; accord, Torres, supra, 44 Cal.App.5th at p. 1084; People v. Jenkins (2019) 40
Cal.App.5th 30, 37 (Jenkins).) There are some exceptions to the rule, however, including
section 1237.2.
       “The scheme established by section 1237.2 reflects, fundamentally, a concern for
judicial economy. [Citation.] The general rule is that exclusive jurisdiction shifts to the
appellate court once a notice of appeal is filed, but since the review of ‘“erroneous
imposition or calculation of fines, penalty assessments, surcharges, fees, or costs”’ on
appeal may needlessly force the expenditure of appellate resources, the statute carves out
an exception preserving trial court jurisdiction to address such error. [Citations.] But the
exception is limited. Erroneous imposition or calculation of ‘fines, penalty assessments,
surcharges, fees, or costs’ must be the ‘sole issue’ presented on appeal. (§ 1237.2.)
       “By its terms, the exception does not apply in appeals where the appellate court
must deal with other issues not falling into that category. [Citation.] ‘[I]f issues other
than the imposition or calculation of such fines, assessments, and fees are being appealed,
… the limited exception provided by section 1237.2 to section 1235 no longer applies. In
this situation, a defendant must seek relief in the Court of Appeal for any issue regarding
the imposition or calculation of fines, assessments, and fees, including, if necessary, by
requesting leave to file a supplemental brief. (See Cal. Rules of Court, rule 8.200(a)(4).)
The Court of Appeal then decides all the issues of the case, preventing piecemeal
litigation in separate forums.’” (People v. Clark (2021) 67 Cal.App.5th 248, 255–256;
accord, Torres, supra, 44 Cal.App.5th at pp. 1086–1087; Jenkins, supra, 40 Cal.App.5th
at pp. 37–39; People v. Jordan (2018) 21 Cal.App.5th 1136, 1142–1143 (Jordan).)
       Defendant relies on Torres for support and seeks to distinguish Jenkins and
Jordan, cited by the People. However, Torres expressly provides that “a defendant who

                                             12.
discovers an applicable error after he or she files a notice of appeal from the judgment of
conviction must (if no other error is asserted on appeal) file a motion to correct the error
in the trial court; and, under these circumstances, the trial court shall have the power to
rule on such a motion.” (Torres, supra, 44 Cal.App.5th at p. 1086, italics added.)
Further, Jenkins and Jordan are directly on point for the proposition that section 1237.2
applies only where a challenge to the imposition of fines and fees is the sole issue raised
on appeal. (Jenkins, supra, 40 Cal.App.5th at pp. 37–39; Jordan, supra, 21 Cal.App.5th
at pp. 1142–1143.)
       As the Court of Appeal explained in Jordan, “Section 1237.2 and the legislative
history behind it, mandate that a defendant timely raise his penalty assessment claims to
conserve judicial resources and efficiently present claims in a single forum. [Citation.]
This means that a defendant must either file a motion to correct sentence with the trial
court when the sole issue he or she seeks to challenge is one proscribed in section 1237.2,
or file an appellate brief including this issue when a defendant seeks to challenge issues
in addition to the issues proscribed in section 1237.2. Pursuing an appeal, while also
pursuing a motion to correct sentence, accomplishes the opposite goal the Legislature
was trying to accomplish .…” (Jordan, supra, 21 Cal.App.5th at pp. 1142–1143.)
       In this case, defendant’s notice of appeal and subsequent appellate brief raised
issues beyond a challenge to imposition of the fines and fees. Therefore, the trial court
did not have jurisdiction to rule on defendant’s request pursuant to section 1237.2.8
(People v. Clark, supra, 67 Cal.App.5th at pp. 255–256; Jenkins, supra, 40 Cal.App.5th
at pp. 37–39; Jordan, supra, 21 Cal.App.5th at pp. 1142–1143; Torres, supra, 44



8      Defendant did not invite the trial court to recall his sentence under former section 1170,
subdivision (d)(1), now section 1170.03 (People v. Loper (2015) 60 Cal.4th 1155, 1167
[defendants may invite trial court to recall sentence]), and neither party has raised the issue on
review (Jones v. Superior Court (1994) 26 Cal.App.4th 92, 99 [potential arguments not raised
are waived]).


                                                13.
Cal.App.5th at p. 1086.) The trial court’s order is void and unappealable, and
defendant’s appeal is dismissed as to the matter.9
       C.      Sex Offense Restitution Fine and Sex Offender Restitution Fine
       The trial court imposed a $1,000 restitution fine under section 294,
subdivision (b), which provides for imposition of a restitution fine not to exceed $5,000
for certain sex offenses where the victim was under the age of 14 years. However,
section 288 is not one of the offenses enumerated under either subdivision (a) or
subdivision (b) of section 294. Although defendant did not object, the parties agree that
imposition of this fine was unauthorized and, therefore, it must be stricken. (§ 1260;
People v. Rivera (2019) 7 Cal.5th 306, 348–349.)
       The trial court also imposed a sex offender fine of $300 under Penal Code
section 290.3, subdivision (a), but neglected to impose the mandatory penalty
assessments. (People v. Soto (2016) 245 Cal.App.4th 1219, 1240; People v. Hamed
(2013) 221 Cal.App.4th 928, 940–941 & fn. 7; People v. Walz (2008) 160 Cal.App.4th
1364, 1371–1372.) Given the base fine of $300, the mandatory assessments totaling
$870 are as follows: $300 (Pen. Code, § 1464, subd. (a)(1)); $60 (Pen. Code, 1465.7,
subd. (a)); $150 (Gov. Code, § 70372, subd. (a)(1)); $210 (Gov. Code, § 76000,
subd. (a)(1)); $30 (Gov. Code, § 76104.6, subd. (a)(1)); and $120 (Gov. Code,
§ 76104.7). In addition, there may be an emergency medical services penalty of $60, if
levied by the board of supervisors for Tulare County. (Gov. Code, § 76000.5,
subd. (a)(1); People v. Soto, supra, at p. 1240, fn. 12.) With the inclusion of this penalty,
the total would be $930.




9       As discussed, defendant waived his right to appeal imposition of the $5,100 restitution
fine. Our consideration of the trial court’s postappeal order and resolution on jurisdictional
grounds should not be interpreted as indicating we would otherwise overlook the waiver and
entertain his challenge to the order as related to the restitution fine.


                                               14.
       The parties agree that having elected to impose the sex offender fine, imposition of
the penalty assessments was mandatory. Defendant claims the matter should be
remanded to allow for an ability-to-pay determination “in light of his total financial
obligations.” (People v. Valenzuela (2009) 172 Cal.App.4th 1246, 1250; accord, People
v. Castellanos (2009) 175 Cal.App.4th 1524, 1531–1532.) As the People point out, given
elimination of the $1,000 sex offense fine, imposition of the penalty assessments does not
result in any added financial burden. Nevertheless, the People agree that remand is
appropriate because it cannot be determined from the record whether the penalty under
Government Code section 76000.5 applies, and they were unable to locate evidence on
the matter that would support resolution via judicial notice. (People v. Hamed, supra,
221 Cal.App.4th at pp. 940–941 & fn. 7.)
       We recognize that there is authority for correction on review where only a minor
increase in financial burden results and, here, imposition of the penalty assessments
would not result in any increase in financial burden given elimination of the $1,000 sex
offense restitution fine. (People v. Knightbent (2010) 186 Cal.App.4th 1105, 1112–1113
[remand not in the interest of justice or common sense where additional fine was in the
minor amount of $32].) We need not determine whether we find People v. Knightbent
persuasive on this point, however, because we accept the People’s concession that
remand is necessary to allow the parties and the trial court to consider the matter. On
remand, the trial court shall ensure it makes an adequate record of its ultimate
determination regarding imposition of fines, fees, and assessments, and shall ensure the
abstract of judgment reflects its determination. (People v. Valenzuela, supra, 172
Cal.App.4th at p. 1250.)
       In light of the remand, defendant’s remaining challenge to the court assessments
of $40 imposed under Penal Code section 1465.8 and $30 imposed under Government
Code section 70373, and his ineffective assistance claim premised on the failure to
object, are rendered moot.

                                            15.
                                     DISPOSITION
       Defendant’s appeal challenging imposition of the five-year prior felony conviction
and three-year prior prison term enhancements is dismissed, and his appeal of the trial
court’s postappeal order granting in part and denying in part his request for relief from
fines and fees is dismissed. The $1,000 sex offense fine imposed under section 294,
subdivision (b), is stricken as unauthorized, and this matter is remanded for further
proceedings as to imposition of the mandatory penalty assessments attached to the sex
offender fine imposed under section 290.3, subdivision (a). Following its determination
on the matter, the trial court shall forward an amended abstract of judgment to the
appropriate authorities (1) reflecting its orders and (2) omitting the fine imposed under
section 294, subdivision (b). Except as modified, the judgment is affirmed.




                                                                              MEEHAN, J.
WE CONCUR:



LEVY, Acting P. J.



DeSANTOS, J.




                                            16.